Broyles, O. J.
1. “The evidence in support- of the defense of alibi was not of such clear and strong probative value as to require from the court an instruction on the law of alibi, especially in the absence of a timely written request.” Bonner v. State, 26 Ga. App. 185 (6) (105 S. E. 863), and cit.
Under this ruling and the facts of the instant ease, the failure to charge the law of alibi was not error.
2. The remaining grounds of the amendment to the motion for a new trial (ground 6 being expressly abandoned in the brief of counsel for the plaintiff in error) show no cause for a reversal of the judgment.
3. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Hubert F. Rawls, for plaintiff in error.
A. B. Spence, solicitor-general, T. R. Gress, assistant attorney-general, contra.